ON MOTION
LINN, Circuit Judge.

ORDER

Michael A. Deck responds to the issue whether his petition for review is timely.
A petition for review of a decision of the Merit Systems Protection Board must be filed “within 60 days after the date the petitioner received notice of the final order or decision of the Board.” See 5 U.S.C. § 7703(b)(1). Deck states that he received the final decision of the Board on October 28, 2000. Deck’s petition for review was received January 2, 2001, 66 days after Deck received notice of the Board’s decision. The time limit for filing a petition for review is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir.1984).
Accordingly,
IT IS ORDERED THAT:
(1) Deck’s petition for review is dismissed.
(2) Deck’s motion for leave to proceed in forma pauperis is moot.
(3) Each side shall bear its own costs.